Case 1:15-cv-10154-PAE Document 393 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FOCUS PRODUCTS GROUP INTERNATIONAL, LLC,
ZAHNER DESIGN GROUP LTD., HOOKLESS

SYSTEMS OF NORTH AMERICA, INC., SURE FIT 15 Civ. 10154 (PAE)
HOME PRODUCTS, LLC, SURE FITE HOME DECOR
HOLDINGS CORP., and SF HOME DECOR, LLC, ORDER
Plaintiffs,
-y-

KARTRI SALES COMPANY, INC., and MARQUIS
MILLS, INTERNATIONAL, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court hereby schedules a pretrial conference in this case for August 5, 2021,
at 3:00 p.m. That conference will be held in person, in Courtroom 1305 at the Thurgood
Marshall U.S. Courthouse, 40 Centre Street, New York, New York 10007. At the conference, the
Court intends to resolve, from the bench, various outstanding motions; and to discuss considerations
bearing on the setting of a trial date during the fourth quarter of 2021.

The conference participants are directed to review the District’s COVID-19 protocols for
courthouse entry, which are available online athttps://www.nysd.uscourts.gov/covid-19-coronavirus,

to ensure that they will be able to gain entry to the courthouse for the conference.

 
Case 1:15-cv-10154-PAE Document 393 Filed 07/26/21 Page 2 of 2

SO ORDERED.

Fal A, Engl!

Paul A. Engelmayer
United States District hadge

Dated: July 26, 2021
New York, New York

 
